Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 02/11/2019. Claims 1-29 are pending. Claims 1, 14, 20, 22, and 28 are independent.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2019 and 07/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Experton, US 2014/0207686 A1 (hereinafter, “Experton ‘686”).

As per claim 20: Experton ‘686 discloses:
	A method for obtaining an encrypted image file (obtaining an encrypted Electronic Health Records (EHR), where the EHR may be medical images such as MRIs, CT-scans, ultrasonic images, or X-Ray images [Experton ‘686; ¶¶31-32]) using an encryption key that is printed in a 2D barcode (the EHR is encrypted using an encryption key that is encoded in a barcode or quick response code (QRC) [Experton ‘686; ¶¶64, 80-81, 84]), comprising: 
scanning the 2D barcode using an optical scanner of a computing device (scanning the barcode or QRC using a scanner or a device [Experton ‘686; ¶¶32, 66, 70, 108]); 
decoding the encryption key from the 2D barcode (decoding the encoded optical image, such as a barcode or QRC, such that the encryption key is extracted [Experton ‘686; ¶¶64, 70]); 
sending a request for an image file (sending a request for an EHR [Experton ‘686; ¶¶40, 52, 67, 69, 79]) to a file router (the request may be sent to an intermediary server 312 [Experton ‘686; ¶¶55-56; Fig. 3]) that is in communication with a data store of a service provider environment (the intermediary server 312 is in communication with file repositories 508, which may be within EHR systems 512 [Experton ‘686; ¶¶56, 79-81, 85; Fig. 3, Fig. 5]), 
wherein the request includes the encryption key decoded from the 2D barcode (the request for the EHR includes the encryption key extracted from the encoded optical image, such as a barcode or QRC [Experton ‘686; ¶¶8, 32, 64, 81-82]]) and a user attribute that is checked by the data store (the request for the EHR includes usernames, passwords, or other user information that is verified by the file repository 508 [Experton ‘686; ¶¶67, 70, 81, 108); and 
receiving the image file that was decrypted using the encryption key from the data store (receiving the EHR from the data repository 508, which may be medical images, that was decrypted using the encryption key [Experton ‘686; ¶¶8, 31, 81, 119]).

As per claim 21: Experton ‘686 discloses:
The method as in claim 20, wherein a medical image (obtaining an encrypted Electronic Health Records (EHR), where the EHR may be medical images such as MRIs, CT-scans, ultrasonic images, or X-Ray images [Experton ‘686; ¶¶31-32]) in the image that was decrypted (receiving the EHR from the data repository 508, which may be medical images, that was decrypted using the encryption key [Experton ‘686; ¶¶8, 31, 81, 119]) is displayed to a patient or medical professional who scanned the 2D barcode (providing and displaying the medical image to a patient, healthcare provider, or first responder who scanned the encoded optical image, such as a barcode or QRC [Experton ‘686; ¶¶32, 66-67, 70]).

As per claim 22: Experton ‘686 discloses:
A method for providing a token to a user for use in accessing protected data (providing an authentication data which is used to allow access to EHRs [Experton ‘686, ¶¶64, 68-70, 81]), comprising: 
generating a token used to login to a secure resource accessible via a computing environment (generating the authentication data used to login to a secure resource, such as data repository 508, to access to EHRs, via a computing system environment 200 [Experton ‘686; ¶¶47, 64, 66, 70, 81]); 
encoding the token into an optical code (generating the authentication data used to allow access to EHRs as an encoded optical image, such as a QRC or first-responder encoded image (FREI) [Experton ‘686, ¶¶8, 25, 66-67, 81]); 
printing the optical code onto a printable medium (client device 502 is able to print the QRC or FREI which contains the encoded authentication data used to allow access to EHRs [Experton ‘686, ¶67]); and 
providing the optical code to a user who desires to access the secure resource accessible via the computing environment (providing the generated QRC or FREI to the client device 502 requesting access to the EHR [Experton ‘686, ¶¶66-68, 81-82]).

As per claim 23: Experton ‘686 discloses:
The method as in claim 22, further comprising: 
scanning the optical code using an optical scanner of a computing device (scanning the encoded optical image, such as a barcode or QRC, using a scanner or a device [Experton ‘686; ¶¶32, 66, 70, 108]); 
decoding the token from the optical code in the computing device (decoding the encoded optical image and extracting the authentication data used to allow access to EHRs [Experton ‘686, ¶¶64, 69-70]); and 
applying the token in the computing device to access the secure resource (using the extracted authentication data to access EHRs in the secure resource, such as within the data repository 508 [Experton ‘686, ¶¶31, 66-67, 70, 81]).

As per claim 24: Experton ‘686 discloses:
The method as in claim 22, further comprising: 
scanning the optical code using an optical scanner of a computing device (scanning the encoded optical image, such as a barcode or QRC, using a scanner or a device [Experton ‘686; ¶¶32, 66, 70, 108]); 
decoding the token from the optical code in the computing device (decoding the encoded optical image and extracting the authentication data used to allow access to EHRs [Experton ‘686, ¶¶64, 69-70]); and 
applying the token in the computing device to access a secure web site or web application (using the extracted authentication data to access EHRs using a web-based applications or portals [Experton ‘686, ¶¶64, 66, 70, 80, 86]).

As per claim 25: Experton ‘686 discloses:
	The method as in claim 22, further comprising: 
scanning the optical code using an optical scanner of a computing device (scanning the encoded optical image, such as a barcode or QRC, using a scanner or a device [Experton ‘686; ¶¶32, 66, 70, 108]); 
sending a request for a data file (sending a request for an EHR [Experton ‘686; ¶¶40, 52, 67, 69, 79]) to a file router (the request may be sent to an intermediary server 312 [Experton ‘686; ¶¶55-56; Fig. 3]) that is in communication with a data store of a service provider environment (the intermediary server 312 is in communication with file repositories 508, which may be within EHR systems 512 [Experton ‘686; ¶¶56, 79-81, 85; Fig. 3, Fig. 5]), 
wherein the request includes the token decoded from the optical code (the request for the EHR includes the authentication data extracted from the encoded optical image, such as a barcode or QRC [Experton ‘686; ¶¶47, 66, 64, 70, 81]); 
receiving the data file that was decrypted from the data store (receiving the EHR from the data repository 508 that was decrypted [Experton ‘686; ¶¶8, 31, 81, 119]); and 
applying a login and password, at the computing device from the data file to a secure website or web application (applying login information, such as passwords or usernames, associated with the received EHR to a web-based application or portal [Experton ‘686; ¶¶66, 70, 80-81, 108]).

As per claim 26: Experton ‘686 discloses:
The method as in claim 22, wherein the token is a password, login, or encryption key (the authentication data is a password, login username, or encryption key [Experton ‘686; ¶¶64, 70, 81, 108]).

As per claim 27: Experton ‘686 discloses:
The method as in claim 26, wherein the token is a login or password to an electronic device (the authentication data is a password or login username, where the password or login username is for a device, such as client device 502 or mobile device 504 [Experton ‘686; ¶¶66-67, 70-71, 81; Fig. 5]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Experton, US 2014/0207686 A1 (hereinafter, “Experton ‘686”), in view of Alsina et al., US 2018/0213059 A1 (hereinafter, “Alsina ‘059”).

As per claim 1: Experton ‘686 discloses:
A method to store a data file (a method of storing records, such as Electronic Health Records (EHR) in a file repository 508, [Experton ‘686, ¶80; Fig. 5]) that is accessible using a token (an authentication data which is used to allow access to EHRs [Experton ‘686, ¶¶64, 68-70, 81]) encoded in a printed optical code (the authentication data used to allow access to EHRs may be generated as an , comprising: 
receiving the data file over a computer network from a client device requesting secure storage of the data file (receiving EHR records over a network from client device 502 requesting secure storage of the EHR record [Experton ‘686, ¶¶40, 79; Fig. 5]); 
sending the data file to be stored in a data store of virtualized data storage accessible via a public network (sending the selected EHR records to be stored in the within the file repository 508, where the file repository 508 may be implemented using Internet cloud services, accessible via a public network [Experton ‘686, ¶¶80-81; Fig. 5]); 
receiving a token (receiving the authentication data used to allow access to EHRs [Experton ‘686, ¶¶64, 68-70, 81]), 
wherein the data file is returned from the data store when the token is received from the client device (the requested EHR is retrieved from the file repository 508 when the authentication data used to allow access to EHRs is received from the client device 502, [Experton ‘686, ¶¶68-69, 81-83; Fig. 5]); 
encoding the token into an optical code (generating the authentication data used to allow access to EHRs as an encoded optical image, such as a QRC or FREI [Experton ‘686, ¶¶8, 25, 66-67, 81]); 
sending the optical code to the client device requesting storage of the data file (sending the generated QRC or FREI to the client device 502 requesting storage of the EHR [Experton ‘686, ¶¶66-67, 80-82]), 
wherein the client device has access to a printer device to print the optical code with the token encoded (client device 502 is able to print the QRC or FREI which contains the encoded authentication data used to allow access to EHRs [Experton ‘686, ¶67])


As stated above, Experton ‘686 does not explicitly disclose: “receiving a token from the data store to be used to access the data file, … and erasing an electronic copy of the token.”
Alsina ‘059, however, discloses:
receiving a token from the data store to be used to access the data file (receiving an access token from the server device 140, where the server device 140 contains a token database 144 for storing generated access tokens, and where the server device 140 also serves to provide access to stored media items, via the network media service 142 on the server device 140, that can be accessed using the received access tokens [Alsina ‘059, ¶¶28-32; Fig. 1]
… and erasing an electronic copy of the token (after receiving or expiration of the access token, the access token may be deleted from the token database 142  [Alsina ‘059, ¶38]).
Experton ‘686 and Alsina ‘059 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 and Alsina ‘059 before them, to modify the method in Experton ‘686 to include the teachings of Alsina ‘059, namely to receive the authentication data, as disclosed in Experton ‘686, from a server device, as disclosed in Alsina ‘059, which stores the authentication data, as well as requested data, within a database with in the server device. Furthermore, to delete the authentication data, as disclosed in Experton ‘686, once the authentication data is expired or no longer of use, as disclosed in Alsina ‘059. The motivation for doing so would be to have a centralized storage for access tokens/authentication data that can provide efficient retrieval, distribution, and deletion of access tokens/authentication during a data access process, where deletion of the access tokens/authentication data is necessary to prevent unauthorized access to data items (see Alsina ‘059, ¶¶31, 38, 50).

As per claim 2: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising printing the optical code with the token encoded (client device 502 is able to print the QRC or FREI which contains the encoded authentication data used to allow access to EHRs [Experton ‘686, ¶67]).

As per claim 5: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Furthermore, Experton ‘686 discloses:
wherein the optical code is at least one of: a 2D barcode (optical image may be a barcode [Experton ‘686, ¶119]), a QR code (optical image may be a QRC code [Experton ‘686, ¶¶8, 66-67, 80-81]), a PDF 417 code, an Aztec barcode, or a one-dimensional barcode.

As per claim 6: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Experton ‘686 discloses:
wherein the data file is a medical image (the EHR may be medical images such as MRIs, CT-scans, ultrasonic images, or X-Ray images [Experton ‘686, ¶¶31, 53]).

As per claim 8: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claim 1, as stated above, from which claim 8 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising associating (the EHR is associated with user attributes such as usernames, passwords, an identification information [Experton ‘686, ¶¶67, 80-81, 108]).

	As stated above, Experton ‘686 does not explicitly disclose: “… storing a user attribute with the data file.” 
 	Alsina ‘059, however, discloses: 
… storing a user attribute with the data file (the network media service 142 on the server device 140 can store the generated access token in token database 144 in association with user identifiers or user device account identifiers, where media items stored on the server device are also associated with the generated access tokens [Alsina ‘059, ¶28-31; Fig. 1]).
Experton ‘686 and Alsina ‘059 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 and Alsina ‘059 before them, to modify the method in Experton ‘686 to include the teachings of Alsina ‘059, namely to store user identifiers or user device account identifiers, as disclosed in Alsina ‘059, in association with the requested EHR, as disclosed in Experton ‘686, in storage. The motivation for doing so would be to use the user identifiers or user device account identifiers to not only determine whether the request is valid, but also to use the identifiers to efficiently locate the corresponding tokens within storage (see Alsina ‘059, ¶¶31-32, 38).

As per claim 9: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claims 1 and 8, as stated above, all from which claim 9 is dependent upon. Furthermore, Experton ‘686 discloses:
	wherein the user attribute is at least one of: a user name (user attribute may be a username [Experton ‘686, ¶81]), a user address (addresses of the participants of the EHR exchange [Experton ‘686, ¶85]), a user social security number, a user mobile phone number, a user identifier (identification information [Experton ‘686, ¶¶66-67, 80-81]), or a user known value (user known passwords [Experton ‘686, ¶81, 108]).

As per claim 10: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claims 1 and 8, as stated above, all from which claim 10 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising: 
scanning the optical code that has been printed (scanning to read an encoded optical image, such as a QRC or FREI, that has been printed [Experton ‘686, ¶¶32, 66-67, 70]); 
decoding the token from the optical code (decoding the encoded optical image to extract the authentication data [Experton ‘686, ¶¶64, 69-70]); 
sending the token and the user attribute to the data store (sending the extracted authentication data and other user attributes, such as usernames or passwords, to the file repository 508 to retrieve the requested EHRs [Experton ‘686, ¶¶8, 66-67, 70, 81]); and 
receiving the data file in response to sending the token (receiving the request EHR in response to sending the extracted authentication data from the encoded optical image [Experton ‘686, ¶¶8, 66-67, 70, 81]).

As per claim 11: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claim 1, as stated above, from which claim 11 is dependent upon. Furthermore, Experton ‘686 discloses: 
wherein the token is an encryption key (the authentication data encoded into the encoded optical image may be a cryptographic key [Experton ‘686, ¶¶8, 64, 32, 81-82]).

As per claim 12: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claims 1 and 11, as stated above, all from which claim 12 is dependent upon. Furthermore, Experton ‘686 discloses: 
wherein the encryption key (the authentication data encoded into the encoded optical image may be a cryptographic key [Experton ‘686, ¶¶8, 32, 64, 81, 119]) is at least one of: 
a symmetric encryption key, an asymmetric encryption key (the cryptographic key may be an asymmetric key [Experton ‘686, ¶84]), a public key, or a private key (the cryptographic key may be public or private keys [Experton ‘686, ¶84]).

Claims 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Experton ‘686, in view of Alsina ‘059, and further in view of Eisen et al., US 2020/0092272 A1 (hereinafter, “Eisen ‘272”).

As per claim 3: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising printing an optical code that is a 2D optical code with the token (the authentication data used to allow access to EHRs may be generated as an encoded optical image, such as a quick response code (QRC) or first-responder encoded image (FREI) and printed [Experton ‘686, ¶¶8, 66-67, 80-81])

As stated above, Experton ‘686 in view of Alsina ‘059 does not explicitly disclose: “printing an optical code that is a 2D optical code with the token on paper or plastic.”
Eisen ‘272, however, discloses:
printing an optical code that is a 2D optical code with the token on paper or plastic (printing authentication credentials generated as a QR code on paper [Eisen ‘272, ¶¶143, 168]).
Experton ‘686 (modified by Alsina ‘059) and Eisen ‘272 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices and optical codes. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 (modified by Alsina ‘059) and Eisen ‘272 before them, to modify the method in Experton ‘686 (modified by Alsina ‘059) to see Eisen ‘272, ¶¶143, 168).

As per claim 4: Experton ‘686, in view of Alsina ‘059, and further in view of Eisen ‘272 discloses all limitations of claims 1 and 3, as stated above, all from which claim 4 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising supplying the 2D optical code (supplying the encoded optical image, such as a QRC or FREI, to a healthcare provider, a patient, or a first responder [Experton ‘686; ¶¶8, 31-32, 64, 66]).

As stated above, Experton ‘686 in view of Alsina ‘059 does not explicitly disclose: “… supplying the 2D optical code on paper …”
Eisen ‘272, however, discloses:
… supplying the 2D optical code on paper … (printing authentication credentials generated as a QR code on paper [Eisen ‘272, ¶¶143, 168]).
Experton ‘686 (modified by Alsina ‘059) and Eisen ‘272 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices and optical codes. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 (modified by Alsina ‘059) and Eisen ‘272 before them, to modify the method in Experton ‘686 (modified by Alsina ‘059) to include the teachings of Eisen ‘272.

As per claim 7: Experton ‘686, in view of Alsina ‘059, and further in view of Eisen ‘272 discloses all limitations of claims 1 and 3, as stated above, all from which claim 7 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising: 
scanning the optical code that was previously printed, at the client device (scanning the printed encoded optical image, such as a barcode or QRC, using a scanner or a device, such as client device 502 [Experton ‘686; ¶¶32, 66-67, 70, 108]); 
decoding the token from the optical code (decoding the encoded optical image and extracting the authentication data used to allow access to EHRs [Experton ‘686, ¶¶64, 69-70]); 
sending the token to the data store (sending the extracted authentication data to the file repository 508 to retrieve the requested EHRs [Experton ‘686, ¶¶8, 66-67, 70, 81]); and 
receiving the data file that is decrypted from the data store in response supplying the token to the data store (receiving the EHR from the data repository 508 that was decrypted using the encryption key, in response to providing the authentication data [Experton ‘686; ¶¶8, 67, 70, 81, 119]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Experton ‘686, in view of Alsina ‘059, and further in view of Ramesh Kumar et al., US 2019/0386981 A1 (hereinafter, “Kumar ‘981”).

As per claim 13: Experton ‘686 in view of Alsina ‘059 discloses all limitations of claim 1, as stated above, from which claim 13 is dependent upon. Furthermore, Experton ‘686 discloses:
wherein a token (network address of the stored EHR encoded into the encoded optical image [Experton ‘686, ¶¶32, 81-82, 119]) (the authentication .

As stated above, Experton ‘686 in view of Alsina ‘059 does not explicitly disclose: “a token and a URL (uniform resource locator) … are encrypted and encoded into the optical code.”
Kumar ‘981, however, discloses:
a token and a URL (uniform resource locator) … are encrypted and encoded into the optical code (an authentication token and a URL are embedded within a QR code, where the data embedded within the QR code is encrypted [Kumar ‘981, ¶¶6, 8, 49-50]).
Experton ‘686 (modified by Alsina ‘059) and Kumar ‘981 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices and optical codes. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 (modified by Alsina ‘059) and Kumar ‘981 before them, to modify the method in Experton ‘686 (modified by Alsina ‘059) to include the teachings of Kumar ‘981, namely to implement the network address of stored EHRs within encoded optical images, as disclosed in Experton ‘686, as URLs, as disclosed in Kumar ‘981. Furthermore, to encrypt the data embedded within the encoded optical image, such as QR codes, as disclosed in Kumar ‘981. The motivation for doing so would be to take advantage of a commonly used and easily sharable web address format to represent a network address. Furthermore, the encryption of the data embedded with the encoded optical image provides another layer of protection to the embedded data (see Kumar ‘981, ¶¶49-50).

Claims 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Experton ‘686, in view of Cherkasov et al., US 2008/0002830 A1 (hereinafter, “Cherkasov ‘830”).

As per claim 14: Experton ‘686 discloses:
A system to store an image file (a system for storing records, such as Electronic Health Records (EHR) in a file repository 508, [Experton ‘686, ¶80; Fig. 5]) that is accessible using an encryption code printed in a 2D optical code (the EHR accessible using an encryption key that is encoded in a printed barcode or quick response code (QRC) [Experton ‘686; ¶¶64, 67, 80-81, 84]), comprising: 
one or more processors (processor 904 [Experton ‘686; ¶145; Fig. 9]); and 
a memory storing instructions which, when executed by the one or more processors, cause the one or more processors (computer-readable storage medium 906 storing software and instruction which are executed by the processor 904 to perform functions [Experton ‘686; ¶¶145-146; Fig. 9]) to: 
receive an image file, over a computer network, from a client device requesting secure storage of the image file (receiving EHR records, where the EHR record may be a medical image, over a network from client device 502 requesting secure storage of the EHR record [Experton ‘686, ¶¶31, 40, 79; Fig. 5]); 
send the image file to be stored in a data store of a service provider environment accessible over a public network (sending the selected EHR records to be stored in the within the file repository 508, where the file repository 508 may be implemented using Internet cloud services, accessible via a public network [Experton ‘686, ¶¶80-81; Fig. 5]); 
receiving an encryption key(receiving an encryption key, where the EHR is encrypted using the encryption key [Experton ‘686; ¶¶64, 80-81, 84]); 
encoding the encryption key for the image file into a 2D (two dimensional) optical code (generating the encryption key as an encoded optical image, such as a QRC or FREI [Experton ‘686; ¶¶64, 66, 80-81, 84]); 
sending the 2D optical code to a client device with access to a printer to print the 2D optical code (sending the generated QRC or FREI to the client device 502 requesting storage of the EHR, where the encoded optical image may be printed [Experton ‘686, ¶¶66-67, 80-82])
(the EHR is encrypted using an encryption key that is encoded in a barcode or quick response code (QRC) [Experton ‘686; ¶¶64, 80-81, 84]). 

As stated above, Experton ‘686 does not explicitly disclose: “receiving an encryption key, from the data store, … and erasing an electronic copy of the encryption key for the … file.”
Cherkasov ‘830, however, discloses:
receiving an encryption key, from the data store (receiving an encryption key from master server 250, where the encryption key is stored in the key storage 254 of the master server 250, and where the encryption key is used to encrypt/decrypt document images stored within the file storage 256 of the master server 250 [Cherkasov ‘830, ¶¶7-9, 36, 38; Fig. 4]), 
… and erasing an electronic copy of the encryption key for the … file (purging or deleting the copy of the encryption key used to encrypt/decrypt a document image to deny access to the corresponding document image  [Cherkasov ‘830, ¶¶27, 30, 34]).
Experton ‘686 and Cherkasov ‘830 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 and Cherkasov ‘830 before them, to modify the method in see Cherkasov ‘830, ¶¶34, 36, 38).

As per claim 16: Experton ‘686 in view of Cherkasov ‘830 discloses all limitations of claim 14, as stated above, from which claim 16 is dependent upon. Furthermore, Experton ‘686 discloses:
wherein the image file is a medical image (the EHR may be medical images such as MRIs, CT-scans, ultrasonic images, or X-Ray images [Experton ‘686, ¶¶31, 53]).

As per claim 18: Experton ‘686 in view of Cherkasov ‘830 discloses all limitations of claim 14, as stated above, from which claim 18 is dependent upon. Furthermore, Experton ‘686 discloses:
wherein the image file is at least one of an MRI (magnetic resonance image) file, a CT (computed tomography) image file, or an ultrasound image file (the EHR may be medical images such as MRIs, CT-scans, ultrasonic images, or X-Ray images [Experton ‘686, ¶¶31, 53]).

As per claim 19: Experton ‘686 in view of Cherkasov ‘830 discloses all limitations of claim 14, as stated above, from which claim 19 is dependent upon. Furthermore, Experton ‘686 discloses:
wherein the encryption key is at least one of a symmetric encryption key, an asymmetric encryption key (the cryptographic key may be an asymmetric key [Experton ‘686, ¶84]), or a private encryption key that is part of a public-private encryption key pair (the cryptographic key may be public or private keys [Experton ‘686, ¶84]).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Experton ‘686, in view of Cherkasov ‘830, and further in view of Eisen ‘272.

As per claim 15: Experton ‘686 in view of Cherkasov ‘830 discloses all limitations of claim 14, as stated above, from which claim 15 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising printing the 2D optical code (the encoded optical image, such as a quick response code (QRC) or first-responder encoded image (FREI), is printed [Experton ‘686, ¶67]).

As stated above, Experton ‘686 in view of Cherkasov ‘830 does not explicitly disclose: “printing the 2D optical code on paper or plastic …”
Eisen ‘272, however, discloses:
printing the 2D optical code on paper or plastic … (printing authentication credentials generated as a QR code on paper [Eisen ‘272, ¶¶143, 168]).
Experton ‘686 (modified by Cherkasov ‘830) and Eisen ‘272 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices and optical codes. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 (modified by Cherkasov ‘830) and Eisen ‘272 before them, to modify the method in Experton ‘686 (modified by Cherkasov ‘830) to include the teachings of Eisen ‘272, namely to print the encoded optical image, as disclosed in Experton ‘686, on paper, as disclosed in Eisen ‘272. The motivation for doing so would be to take see Eisen ‘272, ¶¶143, 168).

As per claim 17: Experton ‘686 in view of Cherkasov ‘830 discloses all limitations of claim 14, as stated above, from which claim 17 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising 
providing the 2D optical code (supplying the encoded optical image, such as a QRC or FREI, to a healthcare provider, a patient, or a first responder [Experton ‘686; ¶¶8, 31-32, 64, 66])
to enable sharing of a medical image with third parties (using the encoded optical image to share medical images [Experton ‘686; ¶¶32, 66-67, 70]).

As stated above, Experton ‘686 in view of Cherkasov ‘830 does not explicitly disclose: “providing the 2D optical code on paper …”
Eisen ‘272, however, discloses:
providing the 2D optical code on paper … (printing authentication credentials generated as a QR code on paper [Eisen ‘272, ¶¶143, 168]).
Experton ‘686 (modified by Cherkasov ‘830) and Eisen ‘272 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices and optical codes. For the reasons stated in claim 15, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 (modified by Cherkasov ‘830) and Eisen ‘272 before them, to modify the method in Experton ‘686 (modified by Cherkasov ‘830) to include the teachings of Eisen ‘272.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Experton ‘686, in view Cherkasov ‘830, and further in view of Kim, US 2015/0193634 A1 (hereinafter, “Kim ‘634”).

As per claim 28: Experton ‘686 discloses: 
A method to store a data file (a method of storing records, such as Electronic Health Records (EHR) in a file repository 508, [Experton ‘686, ¶80; Fig. 5]) that is accessible using a password (a password is used to allow access to EHRs [Experton ‘686, ¶¶70, 81, 108]) encoded into a printed optical code (the password used to allow access to EHRs may be generated as an encoded optical image, such as a quick response code (QRC) or first-responder encoded image (FREI) and printed [Experton ‘686, ¶¶67, 70, 80-81]), comprising: 
receiving the data file over a computer network from a client device requesting secure storage of the data file (receiving EHR records over a network from client device 502 requesting secure storage of the EHR record [Experton ‘686, ¶¶40, 79; Fig. 5]);  
encrypting the data file using an encryption key (encrypting the EHR using an encryption key, where EHR is stored in a fire repository that may be implemented using Internet cloud services via a public network [Experton ‘686; ¶¶8, 64, 80-81, 84]); 
storing the data file in the data store (sending the selected EHR records to be stored in the within the file repository 508 [Experton ‘686, ¶¶40, 80-81; Fig. 5]); 
sending a password (a password is used to allow access to EHRs [Experton ‘686, ¶¶70, 81, 108]), 
wherein the data file is to be returned from the data store when the password is received from the client device (the EHR is retrieved form the data store using the password provided by a client device 502 [Experton ‘686, ¶¶68-70, 81, 108])


As stated above, Experton ‘686 does not explicitly disclose: “… an encryption key managed by a data store …; sending a password from the data store to be used to access the data file, … and erasing an electronic copy of the password at the data store.”
Cherkasov ‘830, however, discloses:
… an encryption key managed by a data store … (receiving an encryption key from master server 250, where the encryption key is stored and managed in the key storage 254 of the master server 250, and where the encryption key is used to encrypt/decrypt document images stored within the file storage 256 of the master server [Cherkasov ‘830, ¶¶7-9, 36, 38; Fig. 4])


Experton ‘686 and Cherkasov ‘830 are analogous art because they are from the same field of endeavor, namely that of managing access and exchanging data using networked devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 and Cherkasov ‘830 before them, to modify the method in Experton ‘686 to include the teachings of Cherkasov ‘830, namely to receive encryption keys, as disclosed in Experton ‘686, from a master server, as disclosed in Cherkasov ‘830, which stores and manages the encryption keys, as well as requested data, within a database within the master server. The motivation for doing so would be to have a centralized storage for encryption keys that can provide efficient retrieval, distribution, and deletion of encryption keys during a data access process (see Cherkasov ‘830, ¶¶9, 36, 38).
 from the data store to be used to access the data file, … and erasing an electronic copy of the password at the data store.”
Kim ‘634, however, discloses:
sending a password from the data store to be used to access the data file (sending the password from the main controller 310, where the main controller 310 stores a copy of the password, and where the password is used to access data within storage 320 [Kim ‘634, ¶¶81, 85, 101, 114-115; Fig. 4, Fig. 8]), 
… and erasing an electronic copy of the password at the data store (main controller 310 deleting a copy of the password [Kim ‘634, ¶¶11, 20]).
Experton ‘686 (modified by Cherkasov ‘830) and Kim ‘634 are analogous art because they are from the same field of endeavor, namely that of managing access and secure storage of data using authentication methods. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 (modified by Cherkasov ‘830) and Kim ‘634 before them, to modify the method in Experton ‘686 (modified by Cherkasov ‘830)  to include the teachings of Kim ‘634, namely to receive the passwords, as disclosed in Experton ‘686, from a main controller, as disclosed in Kim ‘634, which stores passwords. Furthermore, to delete the passwords, as disclosed in Experton ‘686, once the password is no longer of use, as disclosed in Kim ‘634. The motivation for doing so would be to have a centralized storage for passwords that can provide efficient retrieval, distribution, and deletion of passwords during a data access process, where deletion of the passwords is necessary to prevent leakage of the passwords and unauthorized access to data by third parties (see Kim ‘634, ¶¶7, 114-115).

As per claim 29: Experton ‘686, in view Cherkasov ‘830, and further in view of Kim ‘634 discloses all limitations of claim 28, as stated above, from which claim 29 is dependent upon. Furthermore, Experton ‘686 discloses:
further comprising: 

encoding the password into an optical code (the password used to allow access to EHRs may be generated as an encoded optical image, such as a quick response code (QRC) or first-responder encoded image (FREI) and printed [Experton ‘686, ¶¶67, 70, 80-81]); and 
sending the optical code with the password encoded to a printer device to print the optical code (sending the encoded optical image with the encoded password, such as QRC or FREI, to a client device 502 that is able to print the encoded optical image [Experton ‘686, ¶¶67, 81]).

As stated above, Experton ‘686 in view of Cherkasov ‘830 does not explicitly disclose: “encrypting the password”. 
Kim ‘634, however, discloses:
encrypting the password (converting the password into an encrypted password [Kim ‘634, ¶¶86, 101, 106; Fig. 4, Fig. 8]).
Experton ‘686 (modified by Cherkasov ‘830) and Kim ‘634 are analogous art because they are from the same field of endeavor, namely that of managing access and secure storage of data using authentication methods. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Experton ‘686 (modified by Cherkasov ‘830) and Kim ‘634 before them, to modify the method in Experton ‘686 (modified by Cherkasov ‘830) to include the teachings of Kim ‘634, namely to encrypt the passwords, as disclosed in Cherkasov ‘830. The motivation for doing so would be to provide another layer of protection to the passwords, such that see Kim ‘634, ¶110).





















Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Raduchel et al., US 2017/0161439 A1: A method for providing a healthcare provider with an electronic medical record of a patient, where multiple repositories that store the patient's health data may be accessed using a barcode or QR code. 
Dilles et al., US 2020/0374129 A1: A system for creating a digital record of an identification document of an ID-holder, where the identification document may be associated with a QR code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494